DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 8/30/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art of record does not teach, or reasonably suggest, “a light transfer grid formed of a holographic optical element (HOE).”
The Examiner respectfully disagrees.  As previously noted, Nakamura discloses “an image display unit which forms an image directly from the light refracted, diffracted or reflected by the light transfer unit.”



    PNG
    media_image1.png
    904
    715
    media_image1.png
    Greyscale

Additionally, Bang discloses a light transfer grid unit formed of a HOE (IPM-HOE 300 is formed as an HOE and functions as a light transfer grid which reflects light from the light source) [pages 4-6 of the provided translation of Bang]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the reflection surface of Nakamura, to include the holographic optical element, as taught by Bang, in order to perform a function uniformly distributed over the entire area. 
It is respectfully noted that Nakamura was relied upon to disclose light being directly incident upon the display from the transfer grid.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bang is relied upon to disclose a reflection surface that can be made of an HOE.  A person of ordinary skill would have been motivated to modify the reflection surface of Nakamura, as taught by Bang, in order to perform a function uniformly distributed over the entire area.  Bang was not relied upon to teach light directly incident on the display.  
In regards to claim 9, Applicants argue that the prior art cited does not teach, or reasonably suggest, “a light transfer support unit which is vertically formed from the light transfer fixing unit toward the light source unit” and “a light transfer inclination unit which is formed to be inclined at a set angle so that the light emitted from the light source unit is refracted, diffracted, or reflected toward the image display unit.”  The Examiner respectfully disagrees.  The Examiner notes that “inclined” is not further defined by the claims such that the curved surface of Nakamura meets the limitations as currently presented.  
Nakamura discloses a light transfer support unit which is vertically formed from the light transfer fixing unit toward the light source unit (there is vertical extent to the reflection surface); and a light transfer inclination unit which is formed to be inclined at a set angle so that the light emitted from the light source unit is refracted, diffracted, or reflected toward the image display unit (surface 41 is curved which is considered to be inclined at a set angle to reflect the emitted light) [pages 7, 10-11 of the provided translation] an image display unit (30, screen formed as a transmission hologram) which forms an image directly from the light refracted, diffracted, or reflected by the light transfer unit (an image is formed by the image panel with the reflected light) [pages 7, 10-11 of the provided translation].
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (WO 2018/163945).
Consider claim 9, Nakamura et al. disclose (e.g. figure 1) a three-dimensional image display apparatus (100, image display device) comprising:
a housing comprising a first side and a second side, the second side being opposite the first side (see figure 1, the device includes a housing with first and second opposite sides);
a light source unit (20, emission portion) which is mounted on the first side of the housing, and emits light (see figure 3, the light source emits light and is located within the housing);
a single light transfer unit (40, reflection mirror) which is disposed on the second side of the housing so as to face the light source unit, and refracts, diffracts, or reflects the light emitted from the light source unit (see figure 1, the refection mirror reflects light from the emission portion); and
a light transfer support unit which is vertically formed from the light transfer fixing unit toward the light source unit (there is vertical extent to the reflection surface); and 
a light transfer inclination unit which is formed to be inclined at a set angle so that the light emitted from the light source unit is refracted, diffracted, or reflected toward the image display unit (surface 41 is curved which is considered to be inclined at a set angle to reflect the emitted light) [pages 7, 10-11 of the provided translation] an image display unit (30, screen formed as a transmission hologram) which forms an image directly from the light refracted, diffracted, or reflected by the light transfer unit (an image is formed by the image panel with the reflected light) [pages 7, 10-11 of the provided translation].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2018/163945) in view of Bang et al. (KR 2013-0021868) (both of record).
Consider claim 8, Nakamura et al. disclose (e.g. figure 1) a three-dimensional image display apparatus (100, image display device) comprising:
a housing comprising a first side and a second side, the second side being opposite the first side (see figure 1, the device includes a housing with first and second opposite sides);
a light source unit (20, emission portion) which is mounted on the first side of the housing, and emits light (see figure 3, the light source emits light and is located within the housing);
a single light transfer unit (40, reflection mirror) which is disposed on the second side of the housing so as to face the light source unit, and refracts, diffracts, or reflects the light emitted from the light source unit via a light transfer grid (see figure 1, the refection mirror reflects light from the emission portion); and
an image display unit (30, screen formed as a transmission hologram) which forms an image directly from the light refracted, diffracted, or reflected by the light transfer unit (an image is formed by the image panel with the reflected light) [pages 7, 10-11 of the provided translation].
However, Nakamura et al. does not explicitly disclose that the light transfer grid unit is formed of a holographic optical element (HOE).   Nakamura and Bang are related as holographic display devices. Bang discloses a light transfer grid unit formed of a HOE (IPM-HOE 300 is formed as an HOE and functions as a light transfer grid which reflects light from the light source) [pages 4-6 of the provided translation of Bang]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the reflection surface of Nakamura, to include the holographic optical element, as taught by Bang, in order to perform a function uniformly distributed over the entire area.
Allowable Subject Matter
Claims 1-5, 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses  three-dimensional image display apparatus comprising: a housing comprising a first side and a second side, the second side being opposite the first side; a light source unit which is mounted on the first side of the housing, and emits light; a single light transfer unit which is disposed on the second side of the housing so as to face the light source unit, and refracts, diffracts, or reflects the light emitted from the light source unit; and an image display unit which forms an image directly from the light refracted, diffracted, or reflected by the light transfer unit,  the prior art does not teach or reasonably suggest,  that the image display unit comprises: a first film unit which is mounted on one surface of a plate unit, and forms a protruding image; and a second film unit which is mounted on an opposite surface of the plate unit, and forms an indented image, wherein the protruding image and the indented image form a three-dimensional image, in combination with the other limitations of claim 1.
Claims 2-5, 7 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872